DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 OCTOBER 2022.
Applicant’s election without traverse of Group I: Claims 15-21 in the reply filed on 04 OCTOBER 2022 is acknowledged.
Status of Claims
In the election on 04 OCTOBER 2022, Applicant has elected Group I for examination.  Current pending claims are Claims 15-21 and are considered on the merits below.  Claims 22-28 are withdrawn from consideration. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 MARCH 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 objected to because of the following informalities:  In the claim, there is the abbreviation of RBCs, however there is no explanation of what the abbreviation is initially. The abbreviation should be spelled out before use of the abbreviation.  For examination purposes, the Examiner interprets RBCs to be red blood cells (RBCs).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "in each collection channel".  There is insufficient antecedent basis for this limitation in the claim.  There is only ‘a collection channel’ positively claimed.  The term ‘each’ would imply that there are more than one collection channels in the chip.  
Claim 15 recites the limitation "in each removal channel".  There is insufficient antecedent basis for this limitation in the claim.  There is only ‘a removal channel’ positively claimed.  The term ‘each’ would imply that there are more than one removal channels in the chip.  
Claim 15 recites the limitation "each layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the layers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "all of the layers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the layers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites ‘of it’.  It is unclear to the Examiner what ‘it’ is referring to.  
Dependent claims follow the same reasoning.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21 are rejected under 35 U.S.C. 103 as being obvious over KUBO, JP 2018-102242 A, published 05 JULY 2018, EFD 27 DECEMBER 2016 (Examiner had previously stated in the restriction, the JP document was published on 07 MAY 2018.).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 15, the reference KUBO discloses a chip, [0012], separation chip, comprising: a micro-channel unit for hydraulically classifying cells in a blood sample, Figure 15 and 16, chip 50, [0153], the micro-channel unit comprising a pattern in which a main channel, Figure 15, main flow path 52, through which the blood sample flows, a sub channel connected to a side of the main channel, Figure 15, branch flow paths 59a-d, [0157], a removal channel connected, Figure 15, outlet 55, [0166], downstream from the sub channel, to a side of the main channel opposite to the side thereof to which the sub channel is connected, and a collection channel connected, Figure 15, outlet 54d, [0165], downstream from the removal channel, to the side of the main channel opposite to the side thereof to which the sub channel is connected are two-dimensionally extended, Figure 15 and 16, liquid flowing from the sub channel into the main channel pushes cells flowing in the main channel toward the side thereof on which the removal channel and the collection channel are disposed, Figure 16, fluid containing non-nucleated RBCs among the pushed cells enters the removal channel, so that the non-nucleated RBCs are removed from the blood sample, fluid containing target cells among the remaining cells from which the non-nucleated RBCs have been removed enters the collection channel, so that the target cells are acquired from the blood sample, a volume of flow per unit time, in each collection channel, on a cross section of a connecting part between the main channel and that collection channel is larger than a volume of flow per unit time, in each removal channel, on a cross section of a connecting part between the main channel and that removal channel, Figure 15 and 16, [0048, 0153-0166].
The KUBO reference discloses the claimed invention, but is silent in regards to wherein there are a plurality of micro-channel units having the same patterns as each other are repeatedly stacked in a height direction. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KUBO to have a plurality of micro-channel units having the same patterns as each other are repeatedly stacked in a height direction to classify and collect  fetal cell-derived chromosomal DNA with high purity for noninvasive prenatal genetic testing (NIPT) at a higher rate and high throughput and a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Additional Disclosures Included are: Claim 20: wherein the chip according to Claim 15, wherein an inscribed diameter of the removal channel at the connecting part between the main channel and the removal channel is 4 to 19 m, and an inscribed diameter of the collection channel at the connecting part between the main channel and the collection channel is 20 to 30 m, [0161-0163].; and Claim 21: wherein the chip according to Claim 15, wherein in the micro-channel unit, a cross- sectional area of at least one of the collection channel and the removal channel becomes larger toward downstream of it, [0161], Figure 4.

Regarding Claim 16, the reference KUBO discloses the claimed invention, but is silent in regards to wherein one micro-channel unit is provided in each of the layers.
As recited above in the 112(b) rejection above, there is lack of antecedent basis for ‘the layer’.  For examination purposes, the Examiner interprets that a micro-channel unit is provided in a plurality of 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KUBO to have each one of the micro-channel unit is provided in a plurality of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding Claim 17, the invention is suggested by the KUBO reference except for wherein orientations and positions of the patterns of the micro-channel units of all the layers are aligned with each other in a planer view of the chip, but it would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KUBO to have each orientations and positions of the patterns of the micro-channel units of all the layers are aligned with each other in a planer view of the chip to classify and collect  fetal cell-derived chromosomal DNA with high purity for noninvasive prenatal genetic testing (NIPT) at a higher rate and high throughput.
Regarding Claim 18, the invention is suggested by the KUBO reference except for wherein the pillar channels to which the inlets of the main channels and the sub channels are respectively connected have openings on a top surface of the chip, and the pillar channels to which the outlets of the removal channels and the collection channels are respectively connected have openings on a bottom surface of the chip, so that the blood sample passes through the chip from the top surface of the chip to the bottom surface thereof.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KUBO to have the orientation as claimed in Claim 18 above to classify and collect  fetal cell-derived chromosomal DNA with high purity for noninvasive prenatal genetic testing (NIPT) at a higher rate and high throughput.
Regarding Claim 19, the invention is suggested by the KUBO reference except for wherein the layers, in which the micro- channel units are provided, are successively stacked at regular intervals, but it would be obvious to one having ordinary skill in the art before the effective filing date to modify the device of KUBO so that the micro- channel units that are provided, are successively stacked at regular intervals so that the time to process and time elapsed is similar if not the same in each layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797